Citation Nr: 1822386	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  09-14 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a heart condition, to include atrial fibrillation, cardiomyopathy, and congestive heart failure.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1983 to April 1998.  He also had additional periods of service with the Ohio Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, inter alia, denied the Veteran's claim of entitlement to service connection for a heart condition, including atrial fibrillation and cardiomyopathy.

In September 2011, the Veteran testified before the undersigned Veterans Law Judge at a live videoconference hearing.  A transcript of the proceeding is of record.

Subsequently, the Board issued a decision in April 2016 denying service connection for a heart condition, including atrial fibrillation and cardiomyopathy, as well as for hypertension.  This decision was appealed to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In a May 2017 Memorandum Decision, the Court noted that the Veteran did not raise any argument concerning the Board's denial of his service connection claim for hypertension and, therefore, found that he had abandoned his appeal of this claim.  The Court then indicated that the Board erred by relying on the January 2012 VA medical opinion.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (holding that an examination report or medical opinion must "sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Subsequently, the Court remanded this issue to the Board for readjudication in accordance with its instructions.

As will be explained below, the service connection claim for a heart condition requires more development before the Board can make a determination; therefore, the Board is remanding this issue to the Agency of Original Jurisdiction (AOJ).


REMAND

In a May 2017 Memorandum Decision, the Court indicated that the Board must obtain a new medical opinion, supported by an adequate rationale, addressing whether the Veteran's heart condition is related to service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board sees that, in February 2018, the Veteran submitted a private medical opinion from Dr. B.S., which indicates that his current heart condition, to include atrial fibrillation, cardiomyopathy, and congestive heart failure, is a result of hypertension.  However, entitlement to service connection was denied by the Board in an April 2016 decision and, as indicated by the Court in its May 2017 Memorandum Decision, the Veteran did not appeal this decision.  Thus, the Veteran is not service-connected for hypertension.  Nonetheless, the Board finds that an addendum opinion is required to address the relationship, if any, between the Veteran's in-service symptoms of chest pain, tightness, and shortness of breath, and his currently diagnosed heart condition, to include atrial fibrillation, cardiomyopathy, and congestive heart failure.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum medical opinion from the VA examiner who examined the Veteran in January 2012, if available; or, if not available, a suitable replacement.  His claim file, including a copy of this remand, must be made available to the opinion provider.  If, after review of the file, the opinion provider determines that another examination is necessary, such must be scheduled and the Veteran must be notified.  Thereafter, the opinion provider must address whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that the Veteran's current heart condition, to include atrial fibrillation, cardiomyopathy, and congestive heart failure, is etiologically related to his service, including in-service symptoms of chest pain, tightness, and shortness of breath.

When responding, it is essential the commenting clinician provide explanatory rationale for the opinion, regardless of whether it is favorable or unfavorable to the claim, preferably citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

Also, the mere absence of evidence of contemporaneous treatment in the service treatment records cannot, standing alone, serve as the sole basis for an unfavorable opinion.  However, it is permissible to consider this as one factor in the determination regarding the origins of these claimed disabilities, provided there is also sufficient explanation as to why it is reasonable to have expectation of treatment in the circumstances presented.

2.  After completing this and any other development deemed necessary, readjudicate the claim remaining on appeal.  If service connection remains denied, send the Veteran and his representative another Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




